Title: To James Madison from William Littell, 20 December 1807
From: Littell, William
To: Madison, James



Sir
Frankfort Ky. December 20th, 1807

The Object of this Letter is to tender my Services to the United States as Judge of the Indiana Territory
I have no boyant Connections to support this Application nor any Claims to urge except Qualification for the Office.
Industriously devoted to literature from my Infancy and, for the last ten years of my Life to the Study of Law, I feel conscious of no Presumption in soliciting this Appointment believing that my Attainments will enable me to discharge the Duties of the Office in a manner which will neither disgrace myself nor subject the Government to Reproach.  Under other or different Impressions I should neither solicit the Appointment nor accept it if offered.
I may probably have no very warm Advocates in either house of Congress.  But as to the extent & variety of my legal Learning there will probably be but one Opinion Among the Representatives from this State.  How far Mr. Pope who is personally my Enemy may be disposed to do me Justice I know not.  I refer particularly to Mr. Howard and Mr. Johnson.  Mr. Rowan tho differing with me in Politics will admit my Attainments as a Lawyer.  With Mr. Boyle I have scarcely a personal Acquaintance, but I presume that he is not ignorant of my Professional Character.
If further Information should be deemed requisite it may be obtained from any or all the present or late Judges of the superior Courts in the Country both on Federal & state establishment.  Yours respectfully

Wm. Littell

